DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         BERESFORD BERTRAM, THERESA BERTRAM, and
                    TENECIA BERTRAM,
                        Appellants,

                                     v.

 MEDITERANIA TOWNHOMES HOMEOWNERS ASSOCIATION, INC.,
                      Appellee.

                              No. 4D20-2277

                              [August 5, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE
15-002631 (09).

  Beresford Bryan Bertram, Theresa Bertram, and Tenecia Bertram,
North Lauderdale, pro se.

  Douglas H. Stein of Douglas H. Stein, P.A., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.